DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 05/24/2022. In virtue of this amendment: 
Claim 26 is newly added;
Claim 24  currently amended; and thus, 
Claims 1-26 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-26 are allowed. 
The following is an examiner’s statement of reasons for allowance, this statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, specifically: 
adjust the image processing rate for detecting glare conditions based on the present illuminance value determined from the illuminance signal. 
Govindasamy discloses determine glare condition based on analysis of ambient light and captured image, however, is silent regarding adjusting the image processing rate, which is defined by the applicant as “frequency the visible light sensing circuit record and/or processes images” (specification ¶9) 
Regarding claims 2-9, the claims are allowed solely based upon dependency of allowed independent claim 1, and may not be allowable when presented independently. 
Regarding claim 10, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, specifically: 
determine an exposure time for detecting the glare condition based on the present illumiation value. . 
Govindasamy discloses determine glare condition based on analysis of ambient light and captured image, however, is silent regarding “an exposure time” used by the camera to record an image. 
Regarding claims 11-23, the claims are allowed solely based upon dependency of allowed independent claim 10, and may not be allowable when presented independently. 
Regarding claim 24 none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, specifically: 
adjust the image processing rate for detecting glare conditions based on the present illuminance value determined from the illuminance signal. 
Govindasamy discloses determine glare condition based on analysis of ambient light and captured image, however, is silent regarding adjusting the image processing rate, which is defined by the applicant as “frequency the visible light sensing circuit record and/or processes images” (specification ¶9) 
Regarding claims 25-26, the claims are allowed solely based upon dependency of allowed independent claim 24, and may not be allowable when presented independently. 
Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	June 3, 2022